Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The art does not teach all the limitations of the claims including a onion like carbon nanosphere with coated ferroferric oxide formed by the claimed method with a ferrocene catalyst. The art also does not teach or render obvious an article made by the same method as claimed having a particle size of less than 30nm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
  

Relevant art:  
Predtechenskiy (US 2016/0222216) teaches a ferrocene catalyst and producing carbon nano-materials having an onion shapes at high temperatures from other materials and does not discuss a coating or other claimed limitations (see [0005-0006, 0040, 0078-0079] and see claims and figures) .   




                                                                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534. The examiner can normally be reached M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DANIEL H MILLER/Primary Examiner, Art Unit 1783